Citation Nr: 0631911	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from January 1941 to November 
1944.  He died in June 2002, and the appellant is claiming 
benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 2004, a hearing was held before the 
undersigned Veterans Law Judge in Washington, DC.

In a July 2004 decision, the Board denied service connection 
for the cause of the veteran's death.  The appellant then 
appealed that claim to the United States Court of Appeals 
for Veterans Claims (Court).  While that case was pending at 
the Court, the appellant's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the appellant's claim for 
readjudication.  In an April 2005 Order, the Court granted 
the joint motion, vacated the Board's July 2004 decision, 
and remanded this case to the Board.

The appellant's claim was then remanded by the Board in 
December 2005.  All directed evidentiary development was 
completed, and the claim is now properly before the Board.


FINDINGS OF FACT

1.  The veteran died in a private medical facility in June 
2002 due to acute and chronic respiratory insufficiency 
following a bout of Methicillin-resistant staph aureus 
pneumonia; conditions contributing to the veteran's death as 
listed on the death certificate were chronic obstructive 
pulmonary disease (COPD), ischemic heart disease, and 
chronic aspiration.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of an injury of the liver with a 
retained foreign body and partial small bowel obstruction, 
rated as 30 percent disabling; residuals of a penetrating 
gunshot wound of the right chest with tender scarring, rated 
as 20 percent disabling; a gunshot wound scar in the 
posterior right chest with muscle damage to Muscle Group II, 
rated as 20 percent disabling; superficial scars of the 
abdomen, rated as 10 percent disabling; and a ventral 
hernia, partial absence of the tenth rib, tonsillitis, and 
malaria, each rated at zero percent.  A combined 60 percent 
service-connected disability rating had been assigned from 
October 13, 1995, until the time of the veteran's death.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's death is 
linked to a service-connected disability or to any in-
service symptomatology or pathology.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to 
provide notice to a claimant, and that the Court of Appeals 
for Veterans Claims must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In a July 2002 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  The 
appellant was also informed of the pertinent law, and what 
the evidence must show in order to substantiate her claim.  
We therefore believe that appropriate notice has been given 
in this case.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claim for service 
connection for the cause of death is being denied, any issue 
as to effective date is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria and Analysis

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The Court of Appeals for Veterans Claims has held that the 
resolution of issues which involve medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

With the above criteria in mind, the facts will be 
summarized.  The veteran was wounded during action against 
the enemy in Italy in May 1944, sustaining penetrating shell 
fragment wounds of the posterior right chest.  At the time 
of his death, service connection was in effect for residuals 
of an injury of the liver with a retained foreign body and 
partial small bowel obstruction, rated as 30 percent 
disabling; residuals of a penetrating gunshot wound of the 
right chest with tender scarring, rated as 20 percent 
disabling; a gunshot wound scar in the posterior right chest 
with muscle damage to Muscle Group II, rated as 20 percent 
disabling; superficial scars of the abdomen, rated as 10 
percent disabling; and a ventral hernia, partial absence of 
the tenth rib, tonsillitis and malaria, each rated 
noncompensable.  A combined 60 percent service-connected 
disability rating had been assigned effective from October 
13, 1995, until the time of the veteran's death.

The veteran died in a private medical facility in June 2002, 
having nearly attained 78 years of age, due to acute and 
chronic respiratory insufficiency following an episode of 
infection by Methicillin-resistant staphylococcus aureus 
pneumonia.  Conditions contributing to the veteran's death 
as listed on the death certificate were chronic obstructive 
pulmonary disease, ischemic heart disease, and chronic 
aspiration.

It is the appellant's contention, with the support of her 
representative, that the veteran suffered from chronic 
breathing problems from service separation to the time of 
his death due to residuals of the service-connected chest 
wounds, and that these breathing problems were such a 
significant contributing cause to his death as to warrant 
service connection for the cause of his death.  Testimony to 
this effect was presented by the appellant at the February 
2004 hearing, and a person purporting to have known the 
veteran for 20 years, M.S, submitted written argument and 
sworn testimony supporting these assertions of the 
appellant.  However, it must be noted that neither the 
appellant nor M.S. is shown to have any professional medical 
expertise.

In September 2003, the veteran and her representative 
reported to the RO, cancelled a scheduled formal hearing 
with the Decision Review Officer (DRO), and opted for an 
informal conference.  The Conference Report reflects that it 
was agreed that the DRO would obtain a medical opinion as to 
the assertion that the veteran's service-connected pleural 
cavity injury was a contributory cause of death.

Therefore, in September 2003, the claims file was referred 
to a VA physician to review the records and render an 
opinion as to whether it is as likely as not that the 
veteran's in-service wound to the pleural cavity was a 
contributing factor in his death, with consideration of the 
assertion that he had suffered continued lung problems from 
the injury throughout his life.  The reviewer indicated that 
the veteran died secondary to respiratory insufficiency 
secondary to Methicillin-resistant Staphylococcus aureus 
pneumonia.

The records reflected that the veteran had a medical history 
of coronary artery disease, carotid endarterectomy, gout, 
gastrointestinal bleeding, hypertension, renal 
insufficiency, left vocal cord paralysis, decreased hearing, 
and pleural effusions.  It was noted that he had been 
hospitalized in May 2002 with diagnoses of a recent 
cholecystectomy, complications of postoperative respiratory 
failure, a non-Q-wave myocardial infarction, and long-
standing paralysis of the left vocal cord secondary to 
recurrent laryngeal nerve palsy following a carotid 
endarterectomy that had been treated with a Silastic 
injection.  He had COPD, chronic atrial fibrillation, recent 
compression fractures, and was status post a fall.  He had 
then been transferred to the hospital for rehabilitative 
services following his acute illness.

The veteran had undergone a PEG (percutaneous endoscopic 
gastrostomy), and could not be extubated following that 
procedure because of the respiratory failure.  He was then 
treated on a ventilator, and ultimately died secondary to 
respiratory insufficiency or failure post-PEG with 
Methicillin-resistant Staphylococcus aureus and 
Staphylococcus aureus pneumonia.  Based upon these findings, 
the reviewer indicated that the veteran had suffered from 
multiple problems which he developed after he was injured 
during World War II.  He had a life-long injury of the 
pleural cavity.  He had developed complications post 
cholecystectomy, and aspiration pneumonia and post-PEG.  He 
had experienced complications of respiratory failure and 
ultimately died.  Based on all of these medical facts, the 
examiner opined that the veteran's right-side pleural cavity 
injury during the World War II had not been a contributing 
factor in his death because he had suffered with numerous 
other problems.  He had developed complications of laryngeal 
nerve palsy secondary to carotid endarterectomy surgery.  
The reviewer stated that the veteran had a lot of upper 
respiratory problems, developed aspiration pneumonia, and 
could not be extubated after the PEG.  The reviewer's 
opinion was that the pleural cavity injury during the war 
had not been a contributing factor to his death.

Following the Board's December 2005 Remand to the RO, the 
appellant submitted a written statement from T.R., M.D.  Dr. 
R indicated that the veteran had died in June 2002 from 
respiratory insufficiency, complicated by Methicillin-
resistant staphylococcus aureus pneumonia.  He had a long-
standing history of COPD, ischemic heart disease, type 2 
diabetes mellitus, and dyslipidemia.  Dr. R was asked to 
comment on whether the veteran's inability to exercise 
resulted in his premature death.  He noted that regular 
exercise lowers morbidity and mortality from ischemic heart 
disease and diabetes.  Dr. R understood that the veteran had 
war injuries that prevented him from exercising.  The doctor 
stated that, in that regard, it did eliminate an important 
facet of overall health and well-being, and could have 
indirectly resulted in his premature death.

In January 2006, the veteran's claims file was reviewed by a 
VA physician.  The reviewer indicated that the veteran had 
multiple medical problems, including COPD and chronic atrial 
fibrillation.  He had a history of cigarette smoking.  His 
service-connected disabilities were residuals of injury to 
the liver and retained foreign body and small bowel 
obstruction, residuals of penetrating gunshot wound of the 
right chest, gunshot wound scar to the posterior right 
chest, ventral hernia, partial absence of the ribs, 
tonsillitis, and malaria.

The veteran's cause of death was reported as due to acute 
and chronic respiratory insufficiency, Methicillin-resistant 
staphylococcus aureus pneumonia, COPD, ischemic heart 
disease, and chronic aspiration.  It was the reviewer's 
opinion that none of the veteran's service-connected 
disabilities had contributed to the various causes of his 
death.  He noted that the veteran had suffered with COPD 
secondary to cigarette smoking, which was the reason for his 
acute and chronic respiratory insufficiency.  He had 
diabetes mellitus, and that, combined with cigarette 
smoking, had resulted in ischemic heart disease.  His 
respiratory disease had resulted in the Methicillin-
resistant Staphylococcus aureus pneumonia.  The reviewer 
indicated that he could not see how any of those conditions 
could be related to any of the veteran's service-connected 
disabilities.  He indicated it was less likely than not that 
the veteran's service-connected disabilities had hastened or 
otherwise contributed to the cause of the veteran's death.

With regard to the private opinion provided by the veteran, 
the Board notes that, while the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review, Dr. R's written statement appears to support the 
appellant's claim, a close reading shows that it does not.  
The opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible the 
veteran's service-connected disabilities indirectly led to 
his premature death.  The examiner did not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Nor did he 
review the claims file, which contains the veteran's 
history.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty, which must be at least in 
approximate balance, necessary for the Board to service 
connect the veteran's death.

Much more probative are the September 2003 and January 2006 
VA reviewers' opinions.  The September 2003 VA examination 
report only addressed the appellant's theory that the 
veteran's gunshot wound contributed to his respiratory 
disorders.  However, with regard to that contention of the 
appellant, the September 2003 VA examiner thoroughly 
reviewed the claims file and the veteran's medical history 
and opined that his right-side pleural cavity injury during 
the war was not a contributing factor in his death, because 
he had suffered from numerous other problems which were not 
related to his pleural cavity injury during service.

In addition, the February 2006 VA examiner also thoroughly 
reviewed the veteran's medical history, and explained that 
his cigarette smoking led to his respiratory disorders that 
eventually caused his death.  In addition, the reviewer 
opined that none of the veteran's service-connected 
disorders had led to his death.

Based upon the entire record before us, the Board finds the 
September 2003 and February 2006 VA reviewers' opinions more 
compelling than the opinion provided by Dr. R.  Therefore, 
the probative weight of the positive evidence, consisting of 
the appellant's written contentions, sworn testimony, and 
the opinion of Dr. R, is overcome by the negative clinical 
evidence of record, consisting of the two comprehensive VA 
physicians' reports.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim 
for service connection for the cause of the veteran's death 
must be denied.  Gilbert, 1 Vet. App. at 49.

The Board expresses its high regard for the veteran's 
valorous service during World War II, and its sympathy for 
the appellant's loss of her husband.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


